Citation Nr: 1619030	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-17 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney


ATTORNEY FOR THE BOARD

David Gratz, Counsel





INTRODUCTION

The Veteran served on active duty from August 1965 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In November 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of this hearing is associated with the claims file.  In March 2013, the Veteran withdrew his request for a hearing before the Board.

In September 2013 and January 2014, the Board remanded the Veteran's claims for entitlement to service connection for low back and respiratory disorders.  The Board denied the claims in a September 2014 decision.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an August 2015 Memorandum Decision, the Court set aside the September 2014 Board decision, and remanded both issues.  These issues return to the Board for further consideration.

The issue of entitlement to service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A low back disorder had its onset in service.





CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a low back disorder have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The Veteran contends in his September 2008 claim that his back disorder is connected to service because he was "kicked, stepped on and held down by a foot when told to do push ups by the Boot Camp Drill Instructor."

In an October 2008 VA Form 21-4138, the Veteran wrote that "Our Drill Instructor....would kick you when you were down, step on your back when you were doing push ups....I [have] had back pains and leg problems since.....I continued to have back pains aboard ship."

At his November 2009 DRO hearing, the Veteran testified that his back problems "started back in the boot camp."  See transcript, p. 5.  He further testified that his drill instructor "would put his foot on your back and...he would kick you again. And I'd have a lot of back pains because of him."  Id., p. 6.

In an October 2011 VA Form 21-4138, the Veteran wrote:

[I was] kicked, punched and stepped on by our Chief Petty Officer Drill Instructor...while in Boot Training at the Great Lakes.  He would put his foot on your back and tell you to give him ten pushups and if you didn't then he would kick you in the side.  Then he would tell you to give him twenty pull-ups and again you would get punch[ed] in the side or wacked in the legs....I had back...problems when I was aboard ship.  I had back problems...on shore duty.  Over the years my problems have only gotten worst [sic]....I now suffer with...lower back pain...and I believe it all stems back to service.

The evidence of record is consistent with the Veteran's contentions.  First, the Veteran has a current disability, including the following diagnoses from VA clinicians: a July 2006 diagnosis, based on x-ray evidence, of moderately advanced lumbar spine degenerative disease; an October 2006 diagnosis, based on a computed tomography (CT) scan, of degenerative changes throughout the thoracic and lumbar spine; a June 2007 diagnosis, based on a magnetic resonance imaging (MRI) test, of mild multilevel degenerative changes predominantly consisting of facet joint hypertrophy at the L4-5 and L5-S1 levels; an April 2009 diagnosis, based on x-ray evidence, of chronic degenerative disease; and an October 2013 diagnosis, based on x-ray evidence, of stable mild lumbar spine degenerative disease.

Second, the Veteran has provided competent and credible evidence that his low back was injured in service.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).  Here, the Veteran's service treatment records show ongoing treatment for a chronic back disorder, consistent with his contentions.  Specifically, his service treatment records document that he first sought treatment pain in his lower back in November 1965.  In December 1965, he reported that his preexisting back problems became worse when he fell and struck his back in boot camp in September 1965; the service clinician diagnosed "chronic low back."  In October 1967, the Veteran reported experiencing lower back locking, and a service clinician diagnosed exaggeration of the dorsal kyphosis and of the lumbar lordosis, and possible old Scheuermann's disease of the lower dorsal spine.  In November 1967, the Veteran again reported experiencing lower back locking and increased pain.

Further, the Veteran is competent to sense ongoing pain in his low back.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board further finds that the Veteran's reports are credible, based on the extensive documentation of low back problems in his service treatment records.

The Board has considered the negative opinions provided by the April 2009 and October 2013 VA examiners, but finds them less probative than the service and VA treatment records.  Specifically, the Board finds that even if the Veteran's low back disorder preexisted service, it was not noted on his July 1965 enlistment Report of Medical Examination.  As such, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1345 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  Here, the Veteran expressly reported in his December 1965 service treatment records that his back problems became worse when he fell and struck his back in boot camp.  Further, he continued to have back pain and locking nearly two years later, and he has provided competent and credible testimony to the effect that his back pain has persisted since service.  As such, the Board cannot find that the Veteran's preexisting back condition clearly and unmistakably was not aggravated by service.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (the clear and unmistakable evidence standard is an "onerous" one.)

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's low back disorder is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for his low back disorder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disorder is granted.


REMAND

As an initial matter, the Board observes that it previously denied the Veteran's claim for entitlement to service connection for sleep apnea in September 2013.  That decision is not on appeal.

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran contends in his November 2009 DRO hearing testimony that he was exposed to asbestos, paint, and fuel during service, and that his current breathing problems are due to those exposures serving aboard ship.  See transcript, pp. 2-4.  The Veteran's service treatment records include a February 1969 diagnosis of pleurisy, with a negative chest x-ray.  Later that month, the service clinician diagnosed viral pneumonia.  In an October 2013 VA examination report, the examiner found that the Veteran's documented in-service pleurisy and pneumonia were "acute and transitory, without chronic effects."  However, the examiner also diagnosed restrictive lung disease based on pulmonary function tests (PFT's), and opined that "his obesity is the most liekly [sic] cause of this."

Remand is necessary because, as the Veteran's attorney asserts in his February 2016 letter, this examination is inadequate, and a new medical opinion should be obtained.  Specifically, the October 2013 VA examiner did not provide a rationale for his opinion that obesity is the most likely cause of the Veteran's restrictive lung disease.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")  The Board observes that the Court cited the Board's reliance on an inadequate February 2013 VA examination report as the basis for its remand of the Board's September 2014 denial of the Veteran's claim.

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his respiratory disorder, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his respiratory disorder that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his respiratory disorder.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any pertinent, outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of his respiratory disorder.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner must opine as to whether it is at least as likely as not that the Veteran's respiratory disorder, to include his restrictive lung disease diagnosed by the October 2013 VA examiner, is related to or had its onset during service.

In offering this opinion, the examiner should consider the following documents:

* February 1969 service treatment records including diagnoses of pleurisy and viral pneumonia.

* The Veteran's November 2009 DRO hearing testimony that he was exposed to asbestos, paint, and fuel during service, and that his current breathing problems are due to those exposures serving aboard ship.  See transcript, pp. 2-4.

* An October 2013 VA examination report, including a diagnosis of restrictive lung disease based on PFT's, and opining, without rationale, that obesity is the most likely cause.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal of the issue of entitlement to service connection for a respiratory disorder.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


